cx ik 3

Case: 1:17-cv-01714-DCN Doc #: 29-3 Filed: 12/20/18 1 of 3. PagelD #: 731

STATE OF OHIO

CUYAHOGA COUNTY

)
) ss AFFIDAVIT
)

SHASE HOWSE, being duly sworn, deposes and says that

ie

10.

11,

12.

13.

14.

Tam 23 years of age, I was born on August 13, 1995 and I have high school
diploma.

On August 28, 2018 I resided at 747 East 102™ Street, Cleveland, Ohio with my
mother, Nicholasa Santori.

My residence at that time was in the City’s Glenville neighborhood located on the
southeast side of the City of Cleveland.

On August 28, 2016 at approximately 9:00 p.m. I attempted to walked from my
home at 747 East 102" Street, to a convenience store located on the north side of

St. Clair Avenue near East 102" Street.

While returning from the store, I was stopped by a uniformed Cleveland police
officer whose name or badge number I do not know.

At the time of the stop by the Cleveland policeman I was alone on East 102"
Street and I was not engaged in any type of suspicious or criminal activity.

The police officer questioned me as to whether or not I had a gun to which I
answered “No.”

I was patted down by the police officer and after determining that I was unarmed,
he told me something like, “get out of there.”

After making my purchase, I returned to my home, walking south on East 102"
Street.

While I was walking south on East 102"! Street towards my house I noticed
several cars on East 102" Street.

As I was walking down the street, I started to look in my pocket for my door key
to unlock the door to my house.

I had previously called my mother and I was still on the telephone talking to her as
I climbed the porch steps to my house.

As I walked across the porch a person in a car on East 102" Street said something
like, “Is this your house?”

I responded by saying like, “Yes, this is my house, I live here.”

 
Case: 1:17-cv-01714-DCN Doc #: 29-3 Filed: 12/20/18 2 of 3. PagelD #: 732

15.

16.

17.

18.

19.

20.

Al.

2d

eee

24.

25.

26.

27.

28.

29.

30.

The car started to drive away, but then I noticed that the man who had questioned
me said something to the driver at which point the car stopped, backed up a few
feet and the same man against asked me whether this was my house

In response to the second question I said something like, “Yes what the fuck?”

The man who asked me whether the house was mine responded by saying
something about, “You have a smart mouth and a bad attitude.”

While I was on the porch, I was talking to my mother on my cell phone the man
who had questioned me as to whether it was my house continued to make
reference to my “smart mouth.”

I was never told that I was under arrest and I assumed that they were upset
because of what I had said.

The men never identified themselves as police officers but ran up the steps to my
porch, grabbed me and threw me to the porch floor while I kept yelling that, “This
is my house, I didn’t do anything.”

I never tried to fight with the men but I did keep trying to explain that this was my
house and I lived at this house.

I was slammed to the floor of the porch and one of the men who I then realized
was a police officer was on top of me yelling.

[heard a voice that I believed was my mother and I attempted to look up to
explain the situation at which point the men who was on top of me slammed my
head down onto the wooden porch.

Thereafter, I was arrested and placed in the rear seat of a police car.

I was extremely upset at this point and, since I had done nothing wrong, I kept
screaming, “What did I do, what the fuck did I do?”

Q bn vy ft Cc
My witnessed the situation and tried to calm me down.

Eventually, I was transported to the Cleveland City Jail at the Justice Center and
placed in a holding cell.

I remained in jail over the weekend and, after my bond was posted, I was released.

By this time I was aware that the men who had attacked me were, in fact, police
and had alleged that I had tried to attack them and I was, somehow, obstructing
their business.

There was no basis for any criminal charges and I assumed that it would be
resolved once someone in a position of authority looked at facts and realized that I
had been arrest while I was attempting to enter my home.

 
Case: 1:17-cv-01714-DCN Doc #: 29-3 Filed: 12/20/18 3 of 3. PagelD #: 733

a1,

32,

33.

34.

35.

36.

37,

38.

BY,

40.

4].

42.

However, I subsequently became aware of the fact that had been indicted by a
grand jury and that I was obligated to appear in court for an arraignment.

I was arraigned on August 2, 2016, my case was assigned to Judge Nancy
McDonnell and my bond was set at $1,000.00, cash, surety or property.

At my arraignment, I was instructed to attend a court-mandated conference to
address the charges.

Since I considered these to be very serious charges my family and I hired an
attorney to represent my interest.

I explained the situation to my attorney, including the fact that I was assaulted by
the police while I was trying to enter my home.

I was told that the State of Ohio wanted to know if I would be interested in
pleading guilty to a misdemeanor which I rejected.

Next I was told that the State of Ohio wanted to know whether I was interested in
any type of “diversion” program which I also rejected.

In September 2016 I filed a complaint with the City of Cleveland’s Office of
Professional Standards relative to the fact that while standing on the porch
Cleveland Police came to my house, threw me to the floor, commenced striking

me and ignored my explanations as to the fact that this was my house and all I was
trying to do was go into my house.

Since the filing of my complaint in September 2016, more than two years have
expired and I have never been interviewed by any person associated with the
Office of Professional Standards and, to the best of my knowledge, no
investigation has been taken on my complaint.

On October 4, 2016 I was in the courtroom of Judge Nancy McDonnell and the
State of Ohio dismissed all of the charges.

At no time did I assault, batter or physically attack either Officer Hodous or
Officer Middaugh and I did not obstruct any of their business.

The facts and statements contained herein are true and accurate to the best of my

knowledge and belief.

Shase Howse

this | day of December, 2018.

qin RN TO BEFORE ME and ae presence by Shase Howse

 

JAMES L. HARQIMAN
Attorney At Law
NOTARY PUBL
STATE OF OHIO
My Commission Has‘
No Expiration Date

sam am oR

 

 
